DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record determined from an Examiner’s search is Giakos (US Patent Publication No. 20050264813 A1) (hereinafter Giakos).  As cited in prior actions, Giokos discloses obtaining first and second images of a target illuminated by particular wavelengths of light.  A number of optical wavelengths is applied on a number k1 or k2 of polarization images in calculating and determining Mueller matrices and Stokes parameters.  Polarization parameters are weighted so as to allow variability in applied polarization parameters.
Liu (US Patent Publication No. 20170276613 A1) (hereinafter Liu) discloses selectively changing a polarization of an incident beam on a wafer surface during an inspection process.  An illumination optics subsystem includes a light source for generating an incident beam and one or more polarization components for adjusting a ratio/phase difference for the beam’s electric field components and a collection optics subsystem contains an adjustable aperture and a rotatable waveplate. Liu’s selecting of different incidence polarization settings relates to finding an optimal combination of collection variables, and does not address calculating images that represent different illumination polarization states.
Hirasawa (US Patent Publication No. 20120323356 A1) (hereinafter Hirasawa) discloses a secondary image being generated using a pixel configuration including a pixel group formed by pixels of which a polarization direction is different from the polarization direction of a first image.  Hirasawa’s images do not include combinations of second illumination polarization states and second collection polarization states, and thus does not calculate images as such.

	However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 3, and 13: “calculate, based on the plurality of polarization parameters, a group of second images of the object segment, wherein the group of second images represent a second group of polarization configurations comprising combinations of second illumination polarization states and second collection polarization states, wherein at least some of the second illumination polarization states are different from the first illumination polarization states, and wherein a number of different polarization configurations of the second group of polarization configurations is bigger than a number of different polarization configurations included in the first group of polarization configurations”
	Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught of suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486